Citation Nr: 0124662	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-18 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a fracture of 
the right zygoma.

2.  Entitlement to service connection for weight gain, 
secondary to medications prescribed for service-connected 
disabilities.

3.  Entitlement to service connection for arthritis of the 
upper back.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left leg, with a retained foreign 
body and causalgia, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

6.  Entitlement to a compensable evaluation for cervical 
syndrome.  

7.  Entitlement to a compensable evaluation for scars of the 
thoracic spine area and the right leg.

8.  Entitlement to a compensable evaluation for tinea cruris.

9.  Entitlement to service connection for arthritis of the 
knees.

10.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

11.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance or 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to April 
1965 and from November 1968 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The veteran's appeal initially included the issue of 
entitlement to a compensable evaluation for a 
hemorrhoidectomy.  However, during his February 2001 VA 
Travel Board hearing, the veteran withdrew this issue from 
appeal.  See 38 C.F.R. § 20.204 (2001).

The veteran's claims of entitlement to an increased 
evaluation for residuals of a shell fragment wound of the 
left leg, entitlement to an increased evaluation for 
lumbosacral strain, entitlement to a compensable evaluation 
for cervical syndrome, entitlement to a compensable 
evaluation for scars of the thoracic spine area and the right 
leg, entitlement to a compensable evaluation for tinea 
cruris, entitlement to service connection for arthritis of 
the knees, entitlement to service connection for bilateral 
carpal tunnel syndrome, and entitlement to special monthly 
compensation on the basis of the need for regular aid and 
attendance or on housebound status will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the veteran has complained of facial pain, a recent 
VA examination revealed no disability, including neurological 
dysfunction, resulting from his service-connected fracture of 
the right zygoma.

3.  The veteran has no chronic disability characterized by 
weight gain that has been shown to be related to medications 
prescribed for his service-connected disabilities or 
otherwise to his military service.

4.  There is no competent current evidence of a disability of 
the upper back related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a fracture 
of the right zygoma have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5296 (2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).

2.  A disability characterized by weight gain was not 
incurred in or aggravated in service, nor is such a disorder 
due to or the result of medication prescribed for service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3.  Arthritis of the upper spine was not incurred in or 
aggravated in service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  See VCAA, § 7, subpart (a), 114 Stat. 
2096, 2099; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Further, VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claims for a compensable 
evaluation for a fracture of the right zygoma and for service 
connection for arthritis of the upper back and weight gain, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him in obtaining evidence 
to substantiate his claim for VA benefits.  See 38 U.S.C.A. § 
5103A, (West Supp. 2001).  Specifically, the RO has afforded 
the veteran comprehensive VA examinations and has obtained 
records of all reported treatment for these disorders.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001).  The RO informed him of 
the need for such evidence in the August 1999 and July 2000 
Statements of the Case.  Given that the actions by the RO 
reflect fundamental compliance with the newly enacted version 
of 38 U.S.C.A. § 5103, the Board finds that the veteran's 
appeal will not be adversely affected because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

I.  Entitlement to a compensable evaluation for a fracture of 
the right zygoma

In a December 1965 rating decision, the RO granted service 
connection for a fracture of the right zygoma in view of in-
service evidence of such a fracture.  A zero percent 
evaluation was granted, effective from April 1965.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran's April 1999 VA physical examination (conducted 
at a private facility) reflects his complaints of 
"horrible" flare-ups of his fracture of the zygomatic bone.  
Subjective complaints included swelling, inflammation, and 
drainage.  No objective findings were noted upon examination, 
however.  The "definitive diagnosis," from an April 1999 
addendum, made after a review of the record, was of a 
previous history of a fracture of the zygomatic bone.  

During his February 2001 VA Travel Board hearing, the veteran 
complained of pain and numbness resulting from his fracture 
of the right zygoma.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  In every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

In this case, the veteran's fracture of the right zygoma has 
been evaluated by analogy at the zero percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5296 (2001).  See 38 C.F.R. 
§§ 4.20, 4.27 (2001).  Under this section, a minimum 
compensable evaluation of 10 percent is warranted in cases of 
loss of part of the scull without brain hernia and concerning 
an area smaller than the size of a 25-cent piece or 0.716 
square inches (4.619 square centimeters).  A 30 percent 
evaluation is for assignment in cases of an intermediate 
area, without brain hernia.

In this case, the veteran has complained of facial pain.  
However, his April 1999 VA examination and subsequent 
addendum clearly indicate the complete absence of current 
symptomatology resulting from his old fracture of the right 
zygoma.  As such, after considering Diagnostic Code 5296 and 
38 C.F.R. §§ 4.40 and 4.45 (2001), the Board finds no basis 
for a compensable evaluation for this disability under the 
diagnostic criteria for musculoskeletal disorders.  The Board 
also observes that there is no objective evidence of any 
neurological dysfunction in the area of the right zygoma.  
Therefore, there is no basis for a compensable evaluation for 
a disease of the cranial nerves, specifically incomplete 
moderate paralysis of the seventh (facial) cranial nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2001).  

Overall, the evidence of record provides no basis for a 
compensable evaluation for the veteran's fracture of the 
right zygoma.  Therefore, his claim for that benefit must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2001). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected fracture of the right zygoma has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2001).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

As the veteran's DD Form 214 indicates that he is a recipient 
of the Purple Heart Medal, the Board would point out that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, in the case of 
a veteran who engaged in combat with the enemy during a 
period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (2001).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a causal relationship between such a 
disability and service. 

During his April 1999 VA examination, the veteran reported 
weight gain and suggested that his weight gain was "caused 
by medication."  The examining psychiatrist, who noted that 
he had access to nearly all of the veteran's medical records, 
opined that the veteran's weight gain was not the result of 
medications for service-connected conditions but was a result 
of "the grief associated with the loss of his wife and 
daughter" who reportedly severed contact with the veteran.  
The Board also notes that the record contains a notation in 
July 1998 that the veteran was in denial over eating being a 
part of the problem with respect to his weight gain.  The 
Board further observes that weight gain is not recognized by 
VA as a ratable disability under 38 C.F.R., Part 4.  However, 
the Board does note that the veteran has been diagnosed as 
having morbid obesity and to the extent that this diagnosis 
arguably does constitute a disorder for which service 
connection could be established, the Board notes that there 
is no competent medical evidence linking morbid obesity to 
medication prescribed for the veteran or otherwise to his 
military service.  

The Board observes that service connection is presently in 
effect for cervical and lumbar spine disabilities.  The 
question of the presence of a disability of the upper spine 
was addressed in the report of the veteran's April 1999 VA 
physical examination (conducted at a private facility).  
However, the examiner, who reviewed the veteran's medical 
records, found "no evidence" to support the diagnosis of an 
upper back condition.

Overall, there is no evidence of record of a compensable 
disability concerning weight gain or of a disability of the 
upper back.  Parenthetically, the Board notes that service 
connection has been established for disabilities of the 
cervical spine and lumbosacral spine.  The only evidence of 
record supporting the veteran's claims is his own lay 
opinion, as articulated in the testimony from his February 
2001 VA Travel Board hearing.  However, this testimony is 
without probative value in regard to the issues at hand, as 
the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for weight gain and arthritis of the upper back.  
As such, those claims must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001) is not applicable because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at  55. 


ORDER

The claim of entitlement to a compensable evaluation for a 
fracture of the right zygoma is denied.

The claim of entitlement to service connection for weight 
gain, secondary to medications prescribed for service-
connected disabilities, is denied.

The claim of entitlement to service connection for arthritis 
of the upper back is denied.



REMAND

The VA has a duty to assist the veteran in obtaining evidence 
to substantiate his claims for VA benefits.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty includes securing 
private and VA medical records to which a reference has been 
made, as well as conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, further development is warranted with regard to 
several of the veteran's claims on appeal.  The April 1999 
examination of the veteran's residuals of a shell fragment 
wound of the left leg did not contain findings as to the 
range of motion of the left hip and knee and did not address 
the question of the presence of any further musculoskeletal 
or neurological symptoms of the left lower extremity 
resulting from the service-connected wound.  This information 
is necessary before the Board can reach a determination of 
the propriety of the currently assigned 10 percent 
evaluation.

In regard to his claims for increased evaluations for 
cervical and lumbar spine disabilities, the Board observes 
that the veteran's April 1999 VA examination did not address 
the range of motion of the cervical and lumbar spine or the 
presence of such symptoms as painful motion or functional 
loss due to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  
It is not entirely clear from this examination report whether 
the veteran refused to participate in such testing or was 
precluded from testing due to a separate disability, and 
further commentary as to the nature and extent of the 
veteran's spine disabilities would be helpful.  

This examination also did not address the veteran's service-
connected scars of the thoracic spine area and right leg, and 
the Board finds that, depending on the nature and extent of 
disability resulting from these scars, consideration of 
separate evaluations for these scars may be warranted.  
Moreover, the veteran's tinea cruris has not been thoroughly 
evaluated on examination to date, although its presence is 
noted in the April 1999 examination report, and the Board 
also observes that, during his February 2001 hearing, he 
mentioned current treatment for this disability from Dr. 
Nancy MacFell.

As to the veteran's claims for service connection, the Board 
notes that he has not been examined to date for the express 
purpose of ascertaining whether his current arthritis of the 
knees and bilateral carpal tunnel syndrome is related to 
service.  Moreover, during his February 2001 hearing, the 
veteran mentioned recent treatment for his knees from "Dr. 
Golden," and records of such treatment should be obtained 
prior to further action on the claim for service connection 
for arthritis of both knees.  The determination of these 
claims also could affect the veteran's claim of entitlement 
to SMC on the basis of the need for regular aid and 
attendance, and a decision on that claim should be deferred 
until all other development is completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide full names and 
addresses of Dr. MacFell and Dr. Golden.  
After securing the necessary releases, 
the RO should request all available 
records of treatment of the veteran from 
these providers.  All records secured by 
the RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA examination to determine the 
nature and extent of his service-
connected residuals of a shell fragment 
wound of the left knee, cervical spine 
disorder, lumbar spine disorder, scars of 
the cervical spine area and right leg, 
and tinea cruris; and the nature, extent, 
and etiology of his claimed arthritis of 
both knees and carpal tunnel syndrome.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including range of motion 
testing of the cervical and lumbar spine, 
the left hip, and the left knee.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each of the 
veteran's service-connected disabilities 
and to describe the degree of severity of 
each such disability.  Specifically, 
commentary should be provided as to 
whether the veteran's cervical spine, 
lumbar spine, left knee, and/or left hip 
are productive of painful motion or 
functional loss due to pain.  If such 
symptomatology is noted in the left lower 
extremity, the examiner should discuss 
whether or not such symptomatology, as 
well as any other musculoskeletal or 
neurological symptomatology shown on 
examination, is attributable to the 
service-connected left leg wound.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that current knee and 
carpal tunnel syndrome disorders are 
etiologically related to the veteran's 
period of active service.  Finally, a VA 
Form 21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance), or its equivalent, must be 
completed.  The examiner should render an 
opinion as to what effect the service-
connected disabilities found have on the 
veteran's ability to care for his daily 
personal needs, including the ability to 
protect himself from the hazards of daily 
living without the regular aid and 
attendance of another; whether as a 
direct result of his service-connected 
disabilities the appellant is 
substantially confined to his dwelling 
and the immediate premises; and whether 
the veteran's service-connected 
disabilities are subject to improvement 
through appropriate treatment.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to an increased evaluation 
for residuals of a shell fragment wound 
of the left leg, entitlement to an 
increased evaluation for lumbosacral 
strain, entitlement to a compensable 
evaluation for cervical syndrome, 
entitlement to a compensable evaluation 
for scars of the thoracic spine area and 
the right leg (to include consideration 
of the question of whether separate 
evaluations are warranted), entitlement 
to a compensable evaluation for tinea 
cruris, entitlement to service connection 
for arthritis of the knees, entitlement 
to service connection for carpal tunnel 
syndrome, and entitlement to special 
monthly compensation on the basis of the 
need for regular aid and attendance or 
housebound status.  If the determination 
of any of these claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 


